Rao, C. J.
In accordance with stipulation of counsel that the items of merchandise marked “A” covered by the foregoing protests consist of waterproof cotton cloth similar in all material respects to that the subject of United States v. D. H. Grant & Co., Inc. (47 CCPA 20, C.A.D. 723),- and that the items of merchandise marked “W” consist of waterproof twill back cotton velveteen cloth similar in all material respects to that the subject of Amity Fabrics, Inc. v. United States (51 Cust. Ct. 97, C.D. 2416), the claim of the plaintiff was sustained.